Citation Nr: 1538344	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a videoconference hearing with the undersigned in September 2014.  A transcript is of record.  Although the Veteran's representative did not attend the hearing, as reflected in the transcript, the Veteran stated that he wished to proceed without his representative present.  Also, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Therefore, the Board will proceed with adjudication of the appeal.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran's gout is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, as this decision constitutes a full grant of benefits sought on appeal, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he was diagnosed and treated for gout during active duty service after physicians discovered irregularities in his blood work.  He testified that he was provided Allopurinol for his symptoms and that he has experienced symptoms of gout, including acute flares, since service.

Turning to service treatment records, the Board notes that these records do not appear to contain a specific diagnosis of gout.  However, the records do include a February 1976 Report of Medical History signed by the Veteran and an examining physician.  The Veteran was asked to list all current medications, and he included "Allipuronol."  While there appears to be a spelling error in identifying the medication, given the Veteran's September 2014 testimony that he was provided Allopurinol for gout during service, the Board finds the February 1976 notation retains great probative weight in showing that the Veteran was treated for gout during service.  In that same document, the Veteran reported swollen or painful joints as well as trick or locked knee.  Also, the examiner's summary indicated the Veteran experienced "joint pains."  Furthermore, the Board notes that the Veteran is competent to report a diagnosis told to him by a physician.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

After separation from service, private January 2006 records from Dr. W.R.S. note a history of gout and that the Veteran was currently being treated with Allopurinol.  May 2008 private records from Greater Houston Orthopedic Specialists note the Veteran's history of gout, as do records from "Dr. F.G." from October 2010.

Similarly, post-discharge VA medical records from 2007 note a history of gout and that the Veteran was taking Allopurinol.  The Veteran also sought treatment for an acute gout flare in December 2007.  He described pain in his left great toe.  The Veteran's use of Allopurinol was later confirmed in VA records from 2008, 2009, and 2010.  He reported occasional gout flares at his December 2012 VA knee examination as well.  At the May 2013 VA knee examination, the Veteran indicated that he had been diagnosed with gout in 1973, during service.  

Moreover, the Veteran's sister provided a statement in August 2010 affirming that she was in contact with her brother when he was in service, during which time he received treatment for gout.  The Veteran's wife also provided a statement in August 2010 indicating that the Veteran was diagnosed with gout in 1974 when he was hospitalized in Texas in 1974.  

Again, at the September 2014 Board hearing, the Veteran again asserted that he had been diagnosed with gout in service.  He stated that he was advised on changing his diet to manage his symptoms but that he was eventually provided the medication Allopurinol.  The Veteran's wife also testified as to the severity of the Veteran's current flare-ups of his gout symptoms.

In October 2014, the Veteran underwent a VA examination to evaluate the nature and etiology of his gout.  The examiner confirmed a diagnosis of gout and discussed the Veteran's report that he was placed on a diet during service and later provided medication for his gout.  The examiner addressed the separation examination that included a reference to Allopurinol, explaining that while such a medication can also be used for hyperuricemia, the report indicated joint pain for the previous two years.  The October 2014 examiner concluded that the Veteran's current complaints of gout are at least as likely as not caused by the diagnosed and treated joint conditions that occurred during military service, to include the prescription of Allopurinol in 1976.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the October 2014 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the evidence shows that the Veteran's has a current diagnosis of doubt, and that such a condition is related to active duty service.  Therefore, service connection for gout is warranted.


ORDER

Entitlement to service connection for gout is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


